Exhibit 10.1

 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement (“Agreement”) is entered into by
and between WillScot Corporation, a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”) and Bradley L. Bacon (the
“Executive”) (the Company and the Executive are collectively referred to as the
“Parties”) as of May 17, 2019.

 

WHEREAS, the Executive is a party to that certain employment offer letter dated
August 7, 2017, from the Company and may be a party to certain other employment
or similar arrangements with the Company and/or one or more of its subsidiaries
(together, the “Employment Agreement”);

 

WHEREAS, Executive serves as the Vice President, General Counsel & Corporate
Secretary of the Company; and

 

WHEREAS, in connection with Executive’s separation, Executive desires to, and
the Company desires that Executive, provide certain releases as described in
this Agreement in exchange for certain compensation as described in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1.                                      Separation Date and Return of Property.
The Executive’s last day of employment with the Company will be June 3, 2019
(the “Separation Date”). After the Separation Date, the Executive will not
represent himself as being an employee, officer, attorney, agent, or
representative of the Company for any purpose. Except as otherwise set forth in
this Agreement, the Separation Date is the employment separation date for the
Executive for all purposes, meaning the Executive is not entitled to any further
compensation, monies, or other benefits from the Company, including coverage
under any benefit plans or programs sponsored by the Company, as of the
Separation Date. By the Separation Date, the Executive must return all Company
property, including identification cards or badges, access codes or devices,
keys, laptops, computers, telephones, mobile phones, hand-held electronic
devices, credit cards, electronically stored documents or files, physical files,
and any other Company property in the Executive’s possession. The only exception
to this is that Executive may retain his iPhone. The Company also agrees that
Executive may retain his mobile phone number.

 

2.                                      Executive Representations. The Executive
specifically represents, warrants, and confirms that the Executive:

 

(a)                                 has not filed any claims, complaints, or
actions of any kind against the Company with any court of law, or local, state,
or federal government or agency;

 

(b)                                 has been properly paid for all hours worked
for the Company;

 

1

--------------------------------------------------------------------------------



 

(c)                                  has received all salary, wages,
commissions, bonuses, and other compensation due to the Executive (aside from
amounts due in connection with this Agreement), including the Executive’s final
payroll check for salary through and including the Separation Date, which will
be paid on the next regularly scheduled payroll date for the pay period
including the Separation Date; and

 

(d)                                 has not engaged in and is not aware of any
unlawful conduct relating to the business of the Company.

 

If any of these statements is not true, the Executive cannot sign this Agreement
and must notify the Company immediately in writing of the statements that are
not true. This notice will not automatically disqualify the Executive from
receiving these benefits, but will require the Company’s further review and
consideration.

 

3.                                      Separation Benefits. In consideration
for the Executive’s execution of, non-revocation of, and compliance with this
Agreement, including the Executive’s waiver and release of claims in Section 4,
the Company agrees to provide the following payments and benefits to which the
Executive is not otherwise entitled:

 

(a)                                 A lump sum cash payment in an amount equal
to twelve (12) months of the Executive’s current base salary, plus $100,000, for
a total aggregate amount of $405,502, less all relevant taxes and other
withholdings, payable on the next regular payroll date of the Company after the
Effective Date.

 

(b)                                 Notwithstanding any provision of the
Company’s 2019 Short-Term Incentive Plan to the contrary (the “2019 STIP”), a
lump sum cash payment in an amount equal to the Executive’s accrued target bonus
under the 2019 STIP, prorated for the period from January 1, 2019 through the
Separation Date, less all relevant taxes and other withholdings, payable on the
next regular payroll date of the Company after the Effective Date.

 

(c)                                  Notwithstanding any provision of the
Company’s 2017 Incentive Award Plan or applicable award agreements entered into
thereunder (collectively, the “Plan”) to the contrary,

 

(i)            any unvested restricted stock units (“RSUs”) granted to the
Executive under the Plan shall continue to vest in accordance with the terms and
conditions of the Plan and the applicable RSU award agreement during the twelve
(12) month period following the Separation Date, and any RSUs that remain
unvested at the end of this period shall be forfeited;

 

(ii)           any vested or unvested performance restricted stock units granted
to the Executive under the Plan shall be forfeited; and

 

(iii)          any vested but unexercised options granted to the Executive under
the Plan shall continue to be exercisable in accordance with the terms and
conditions of the Plan and the applicable option agreement during the ninety
(90) day

 

2

--------------------------------------------------------------------------------



 

period following the Separation Date, and any unvested options or vested options
that remain unexercised at the end of this period, shall be forfeited.

 

(d)                                 Reimbursement of up to $10,000 of reasonable
out-of-pocket legal expenses incurred by the Executive in connection with the
negotiation and preparation of this Agreement, on the next regular payroll date
of the Company after the Effective Date, subject to the Executive submitting to
the Company reasonable documentation substantiating such expenses at least 10
days before such regular payroll date.

 

Notwithstanding the foregoing, no payment provided for in this Section 3 shall
be made before the Effective Date of this Agreement. The Executive understands,
acknowledges, and agrees that these benefits exceed what the Executive is
otherwise entitled to receive on separation from employment, and that these
benefits are being given as consideration in exchange for executing this
Agreement and the general release contained herein. The Executive further
acknowledges that the Executive is not entitled to any additional payment or
consideration not specifically referenced in this Agreement. Nothing in this
Agreement shall be deemed or construed as an express or implied policy or
practice of the Company to provide these or other benefits to any individuals
other than the Executive.

 

4.                                      Release.

 

(a)                                 Executive’s General Release and Waiver of
Claims

 

In exchange for the consideration provided in this Agreement, the Executive and
the Executive’s heirs, executors, representatives, administrators, agents,
insurers, and assigns (collectively, the “Releasors”) irrevocably and
unconditionally fully and forever waive, release, and discharge the Company,
including the Company’s parents, subsidiaries, affiliates, predecessors,
successors, and assigns, and all of their respective officers, directors,
employees, and shareholders in their corporate and individual capacities
(collectively, the “Released Parties”) from any and all claims, demands,
actions, causes of actions, obligations, judgments, rights, fees, damages,
debts, judgments, rights, fees, damages, debts, obligations, liabilities, and
expenses (inclusive of attorneys’ fees) of any kind whatsoever, whether known or
unknown (collectively, “Claims”), that Executive may have or has ever had
against the Released Parties, or any of them, arising out of, or in any way
related to the Executive’s hire, benefits, employment, termination, or
separation from employment with the Company by reason of any actual or alleged
act, omission, transaction, practice, conduct, occurrence, or other matter from
the beginning of time up to and including the date of the Executive’s execution
of this Agreement, including, but not limited to:

 

(i)            any and all claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Family and Medical Leave Act
(regarding existing but not prospective claims), the Fair Labor Standards Act,
the Equal Pay Act, the Executive Retirement Income Security Act (regarding
unvested benefits), the Civil Rights Act of 1991, Section 1981

 

3

--------------------------------------------------------------------------------



 

of U.S.C. Title 42, the Worker Adjustment and Retraining Notification Act, the
National Labor Relations Act, the Age Discrimination in Employment Act, the
Uniform Services Employment and Reemployment Rights Act, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act, the New York
State Human Rights Law, the New York Labor Law (including but not limited to the
Retaliatory Action by Companys Law, the New York State Worker Adjustment and
Retraining Notification Act, all provisions prohibiting discrimination and
retaliation, and all provisions regulating wage and hour law), the New York
Civil Rights Law, Section 125 of the New York Workers’ Compensation Law,
Article 23-A of the New York Correction Law, the New York City Human Rights Law,
and the New York City Earned Sick Leave Law, all including any amendments and
their respective implementing regulations, and any other federal, state, local,
or foreign law (statutory, regulatory, or otherwise) that may be legally waived
and released;

 

(ii)           any and all claims for compensation of any type whatsoever,
including but not limited to claims for salary, wages, bonuses, commissions,
incentive compensation, vacation, and severance that may be legally waived and
released;

 

(iii)          any and all claims arising under tort, contract, and
quasi-contract law, including but not limited to claims of breach of an express
or implied contract, tortious interference with contract or prospective business
advantage, breach of the covenant of good faith and fair dealing, promissory
estoppel, detrimental reliance, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm, wrongful or retaliatory
discharge, fraud, defamation, slander, libel, false imprisonment, and negligent
or intentional infliction of emotional distress; and

 

(iv)                              any and all claims for monetary or equitable
relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs and disbursements,
punitive damages, liquidated damages, and penalties; and

 

(v)                                 indemnification rights the Executive has
against the Company.

 

However, this general release and waiver of claims excludes, and the Executive
does not waive, release, or discharge: (A) any right to file an administrative
charge or complaint with, or testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission, the New York State Division of Human Rights, the New
York City Commission on Human Rights, or other similar federal or state
administrative agencies, although the Executive waives any right to monetary
relief related to any filed charge or administrative complaint; and (B) claims
that cannot be waived by law, such as claims for unemployment benefit rights and
workers’ compensation; (C) any right to file an unfair labor practice charge
under the National Labor Relations Act or

 

4

--------------------------------------------------------------------------------



 

Executive’s rights under a collective bargaining agreement without processes;
and (D) any rights to vested benefits, such as pension or retirement benefits,
the rights to which are governed by the terms of the applicable plan documents
and award agreements.

 

If the Executive applies for unemployment benefits, the Company will respond
truthfully, completely, and timely to any inquiries by the New York Department
of Labor concerning Executive’s separation from employment with the Company.

 

(b)                                 Specific Release of ADEA Claims

 

In further consideration of the payments and benefits provided to the Executive
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release, and discharge the Released Parties from any and all
Claims, whether known or unknown, from the beginning of time through the date of
the Executive’s execution of this Agreement arising under the Age Discrimination
in Employment Act (“ADEA”), as amended, and its implementing regulations. By
signing this Agreement, the Executive hereby acknowledges and confirms that:

 

(i)                                     the Executive has read this Agreement in
its entirety and understands all of its terms;

 

(ii)                                  by this Agreement, the Executive has been
advised in writing to consult with an attorney of the Executive’s choosing
before signing this Agreement and has consulted with such counsel as the
Executive deemed necessary;

 

(iii)                               the Executive knowingly, freely, and
voluntarily agrees to all of the terms and conditions set out in this Agreement
including, without limitation, the waiver, release, and covenants contained in
it;

 

(iv)                              the Executive is signing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which the Executive is
otherwise entitled;

 

(v)                                 the Executive understands that the waiver
and release in this Agreement is being requested in connection with the
Executive’s separation of employment from the Company;

 

(vi)                              the Executive was given at least twenty-one
(21) days to consider the terms of this Agreement and consult with an attorney
of the Executive’s choice, although the Executive may sign it sooner if desired
and changes to this Agreement, whether material or immaterial, do not restart
the running of the 21-day period;

 

(vii)                           the Executive understands that the Executive has
seven (7) days after signing this Agreement to revoke the release in this
paragraph by delivering notice of revocation to John Kowalczyk, Vice President,
Human Resources at the Company by email/fax/overnight delivery before the end of
this

 

5

--------------------------------------------------------------------------------



 

seven-day period. In the event of a revocation by the Executive, this Agreement
shall be null and void in its entirety; and

 

(viii)        the Executive understands that the release contained in this
paragraph does not apply to rights and claims that may arise after the Executive
signs this Agreement.

 

This Agreement shall not become effective until the eighth (8th) day after the
Executive signs, without revoking, this Agreement (the “Effective Date”). No
payments due to the Executive under this Agreement shall be made or begin before
the Effective Date.

 

5.                                      Post-Termination Obligations and
Restrictive Covenants.

 

(a)                                 Acknowledgment

 

The Executive understands and acknowledges that by virtue of the Executive’s
employment with the Company, the Executive had access to and knowledge of
Confidential Information, was in a position of trust and confidence with the
Company, and benefitted from the Company’s goodwill. The Executive understands
and acknowledges that the Company invested significant time and expense in
developing the Confidential Information and goodwill.

 

The Executive further understands and acknowledges that the restrictive
covenants below are necessary to protect the Company’s legitimate business
interests in its Confidential Information and goodwill. The Executive further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Executive violates the restrictive covenants below.

 

(b)                                 Confidential Information

 

The Executive understands and acknowledges that during the course of employment
with the Company, the Executive has had access to and learned about
confidential, secret, and proprietary documents, materials, and other
information, in tangible and intangible form, of and relating to the Company and
its businesses and existing and prospective customers, suppliers, investors, and
other associated third parties (“Confidential Information”). The Executive
further understands and acknowledges that this Confidential Information and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company is of great competitive importance and commercial value to the Company,
and that improper use or disclosure of the Confidential Information by the
Executive might cause the Company to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages, and criminal penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business

 

6

--------------------------------------------------------------------------------



 

processes, practices, methods, policies, plans, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, web design, work-in-process, databases, metadata,
technologies, manuals, records, articles, systems, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, costs, communications, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, client information, client lists and other
similar information of the Company or its businesses or any existing or
prospective customer, supplier, investor, or other associated third party, or of
any other person or entity that has entrusted information to the Company in
confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information developed by
the Executive in the course of the Executive’s employment by the Company is
subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to the Executive in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Executive, provided that the disclosure is through no direct or indirect fault
of the Executive or person(s) acting on the Executive’s behalf.

 

(c)                                  Disclosure and Use Restrictions.

 

(i)                                     Executive Covenants. The Executive
agrees and covenants:

 

(A)          to treat all Confidential Information as strictly confidential;

 

(B)                               not to directly or indirectly disclose,
publish, communicate, or make available Confidential Information, or allow it to
be disclosed, published, communicated, or made available, in whole or part, to
any entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of any of the Executive’s remaining authorized employment duties to

 

7

--------------------------------------------------------------------------------



 

the Company and only after execution of a confidentiality agreement by the third
party with whom Confidential Information will be shared or with the prior
consent of an authorized officer acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and

 

(C)                               not to access or use any Confidential
Information, and not to copy any documents, records, files, media, or other
resources containing any Confidential Information, or remove any such documents,
records, files, media, or other resources from the premises or control of the
Company, except as allowed by applicable law, as required in the performance of
any of the Executive’s remaining authorized employment duties to the Company, or
with the prior written consent of an authorized officer acting on behalf of the
Company (and then, such disclosure shall be made only within the limits and to
the extent of such law, duties or consent).

 

The Executive understands and acknowledges that the Executive’s obligations
under this Agreement regarding any particular Confidential Information begin
immediately and shall continue during and after the Executive’s employment by
the Company until the Confidential Information has become public knowledge other
than as a result of the Executive’s breach of this Agreement or a breach by
those acting in concert with the Executive or on the Executive’s behalf.

 

(ii)           Permitted Disclosures. Nothing in this Agreement shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to an authorized officer of the Company.

 

Nothing in this Agreement prohibits or restricts the Executive (or Executive’s
attorney) from filing a charge or complaint with the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other securities
regulatory agency or self-regulatory authority, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, or any other federal or state regulatory authority
(“Government Agencies”). The Executive further understands that this Agreement
does not limit the Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency in connection with reporting a possible
securities law violation without notice to the Company. This

 

8

--------------------------------------------------------------------------------



 

Agreement does not limit the Executive’s right to receive an award for
information provided to any Government Agencies.

 

Nothing in this Agreement in any way prohibits or is intended to restrict or
impede the Executive from discussing the terms and conditions of his employment
with co-workers or union representatives, exercising protected rights under
Section 7 of the National Labor Relations Act, or exercising protected rights to
the extent that such rights cannot be waived by agreement, or otherwise
disclosing information as permitted by law.

 

(d)                                 Non-Solicitation of Employees

 

The Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. The Executive agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company for the remainder of
the Executive’s employment with the Company and for twelve (12) months, to run
consecutively, beginning on the Separation Date.

 

(e)                                  Non-Solicitation of Customers and Partners

 

The Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer and
partner relationships, customer and partner information, and goodwill, and that
because of the Executive’s experience with and relationship to the Company, the
Executive has had access to and learned about much or all of the Company’s
customer and partner information (“Customer and Partner Information”). Customer
and Partner Information includes, but is not limited to, names, phone numbers,
addresses, email addresses, order history, order preferences, chain of command,
pricing information, and other information identifying facts and circumstances
specific to the customer and relevant to sales.

 

The Executive understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.

 

The Executive agrees and covenants, during the twelve (12) months, to run
consecutively, beginning on the Separation Date, not to directly or indirectly
solicit or attempt to solicit, contact (including but not limited to
communications using email, regular mail, express mail, telephone, fax, instant
message, social media, or any other oral, written, or electronic transmission),
attempt to contact, or meet with the Company’s current or prospective customers
for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company.

 

9

--------------------------------------------------------------------------------



 

For the avoidance any doubt, any reference to the Company in this Section 5
shall refer equally to any direct or indirect subsidiary of the Company.

 

6.                                      Cooperation. The Parties agree that
certain matters in which the Executive has been involved during the Executive’s
employment may need the Executive’s cooperation with the Company in the future.
Accordingly, after the Separation Date, to the extent reasonably requested by
the Company, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities and shall reimburse Executive for all reasonable out-of-pocket
expenses actually incurred with such cooperation.

 

7.                                      Non-Disparagement. The Parties agree and
covenant that each Party shall not at any time make, publish, or communicate to
any person or entity or in any public forum any defamatory, maliciously false,
or disparaging remarks, comments, or statements concerning the other Party or,
in the case of the Company, its businesses, or any of its employees, officers,
or directors and their existing and prospective customers, suppliers, investors,
and other associated third parties, now or in the future.

 

8.                                      Confidentiality of Agreement. Except to
the extent generally available to and known by the public, the Executive agrees
and covenants that the Executive shall not disclose any of the negotiations of,
terms of, or amount paid under this Agreement to any individual or entity;
provided, however, that the Executive will not be prohibited from making
disclosures to the Executive’s spouse or domestic partner, attorney, tax
advisors, or as may be required by law.

 

This Section does not in any way restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order.

 

9.                                      Remedies. In the event of a breach or
threatened breach by the Executive of any of the provisions of this Agreement,
the Executive hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. Any equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary
damages, or other available relief. If the Executive materially breaches any of
the material terms of this Agreement or material post-termination obligations
contained herein, or if the Executive revokes the ADEA release within the
seven-day period referenced above, the Company may, in addition to any other
remedies it may have, reclaim any amounts paid to you under the provisions of
this Agreement or terminate any benefits or payments that are later due under
this Agreement, without waiving the releases provided herein.

 

10

--------------------------------------------------------------------------------



 

The Parties mutually agree that this Agreement can be specifically enforced in
court and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

10.                               Successors and Assigns.

 

(a)                                 Assignment by the Company

 

The Company may freely assign this Agreement at any time. This Agreement shall
inure to the benefit of the Company and its successors and assigns.

 

(b)                                 No Assignment by the Executive

 

The Executive may not assign this Agreement in whole or in part. Any purported
assignment by the Executive shall be null and void from the initial date of the
purported assignment.

 

11.                               Arbitration. The Parties agree that, to the
extent permitted by law, any dispute, controversy, or claim arising out of or
related to the Executive’s employment with the Company, this Agreement,
including the validity of this arbitration clause, or any breach of this
Agreement shall be submitted to and decided by binding arbitration in New York,
New York. Arbitration shall be administered under the rules of the American
Arbitration Association and any requirements imposed by New York law. Each party
shall pay its own costs of arbitration. Any arbitral award determination shall
be final and binding upon the Parties and may be entered as a judgment in a
court of competent jurisdiction.

 

12.                               Governing Law, Jurisdiction, and Venue. This
Agreement and all matters arising out of or relating to this Agreement and the
Executive’s employment by The Company, whether sounding contract, tort, or
statute, for all purposes shall be governed by and construed in accordance with
the laws of New York (including its statutes of limitations) without regard to
any conflicts of laws principles that would require the laws of any other
jurisdiction to apply. Any action or proceeding by either of the Parties to
enforce this Agreement shall be brought only in any state or federal court
located in the state of New York. The Parties hereby irrevocably submit to the
exclusive jurisdiction of these courts and waive the defense of inconvenient
forum to the maintenance of any action or proceeding in such venue.

 

13.                               Entire Agreement. Unless specifically provided
herein, this Agreement contains all of the understandings and representations
between Company and Executive relating to the separation of employment and
supersedes the Employment Agreement and all other prior and contemporaneous
understandings, discussions, agreements, representations and warranties, both
written and oral, regarding such subject matter. Executive’s confidentiality,
non-solicit, and any other surviving agreements or contractual obligations with
Company shall remain in full force and effect.

 

14.                               Modification and Waiver. No provision of this
Agreement may be amended or modified unless the amendment or modification is
agreed to in writing and signed by the Executive and by the Chief Executive
Officer or Vice President, Human Resources of the Company. No waiver by either
Party of any breach by the other party of any condition or provision of

 

11

--------------------------------------------------------------------------------



 

this Agreement to be performed by the other party shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power, or privilege under this Agreement operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

15.                               Severability. Should any provision of this
Agreement be held by a court or arbitral authority of competent jurisdiction to
be enforceable only if modified, or if any portion of this Agreement shall be
held to be unenforceable and thus stricken, such holding shall not affect the
validity of the remainder of this Agreement, the balance of which shall continue
to be binding on the Parties with any such modification to become a part hereof
and treated as though originally set forth in this Agreement.

 

The Parties further agree that any such court or arbitral authority is expressly
authorized to modify any such unenforceable provision of this Agreement instead
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems necessary to carry out the intent and
agreement of the Parties as embodied in this Agreement to the maximum extent
permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court or
arbitral authority shall be binding on and enforceable against each of them. If
any provision of this Agreement is held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had not been set forth in it.

 

16.                               Captions. Captions and headings of the
sections and paragraphs of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the
caption or heading of any section or paragraph.

 

17.                               Counterparts. The Parties may execute this
Agreement in counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by facsimile, email in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document has the same effect
as delivery of an executed original of this Agreement.

 

18.                               No Admission of Liability. Nothing in this
Agreement shall be construed as an admission by the Company of any wrongdoing,
liability, or noncompliance with any federal, state, city, or local rule,
ordinance, statute, common law, or other legal obligation. The Company
specifically disclaims and denies any wrongdoing or liability to Executive.

 

19.                               Notices. All notices under this Agreement must
be given in writing by overnight courier or by certified mail, return receipt
requested, or receipted email at the addresses indicated in

 

12

--------------------------------------------------------------------------------



 

this Agreement or any other address designated in writing by either Party. When
providing written notice to Company, a copy must be provided to Company’s
internal legal counsel at the address below.

 

Notice to Company:

 

WillScot Corporation

901 S. Bond Street, Suite 600

Baltimore, MD 21231-3357

Attn: Vice President, Human Resources

Email: John.Kowalczyk@willscot.com

 

Notice to Executive:

 

Bradley L. Bacon
[REDACTED]

 

20.                               Tolling. If the Executive violates any of the
post-termination obligations in this Agreement, the obligation at issue will run
from the first date on which the Executive ceases to be in violation of such
obligation.

 

21.                               Attorneys’ Fees and Costs. If either Party
breaches any terms of this Agreement or the post-termination obligations
articulated in it, to the extent authorized by New York law, the prevailing
Party will be responsible for payment of all reasonable attorneys’ fees and
costs that Company incurred in the course of enforcing the terms of the
Agreement, including demonstrating the existence of a breach and any other
contract enforcement efforts.

 

22.                               Section 409A. This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or an exemption under Section 409A, and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service, as a short-term deferral, or as a settlement payment pursuant to a bona
fide legal dispute shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, any installment payments provided under
this Agreement shall each be treated as a separate payment. To the extent
required under Section 409A, any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

13

--------------------------------------------------------------------------------



 

23.                               Notice of Post-Termination Obligations. When
the Executive’s employment with the Company terminates, the Executive agrees to
notify any subsequent employer of the restrictive covenants contained in this
Agreement. In addition, the Executive authorizes the Company to provide a copy
of the restrictive covenants contained in this Agreement to third parties,
including but not limited to, the Executive’s subsequent, anticipated, or
possible future employer.

 

24.                               Acknowledgment of Full Understanding. THE
EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE HAS FULLY READ, UNDERSTANDS,
AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT THE EMPLOYEE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN
ATTORNEY OF THE EMPLOYEE’S CHOICE BEFORE SIGNING THIS AGREEMENT. THE EMPLOYEE
FURTHER ACKNOWLEDGES THAT THE EMPLOYEE’S SIGNATURE BELOW IS AN AGREEMENT TO
RELEASE EMPLOYER FROM ANY AND ALL CLAIMS THAT CAN BE RELEASED AS A MATTER OF
LAW.

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

WILLSCOT CORPORATION

 

 

 

 

 

 

 

By

/s/ John Kowalczyk

 

Name:

John Kowalczyk

 

Title:

Vice President, Human Resources

 

 

 

 

 

BRADLEY L. BACON

 

 

 

 

 

Signature:

/s/ Bradley L. Bacon

 

 

 

 

Print Name: Bradley L. Bacon

 

15

--------------------------------------------------------------------------------